                      IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In Re:                                       ) Case No.: 20-44439-169
                                             ) Honorable Bonnie L. Clair
MARK ALAN SIMMONS,                           ) Chapter 7
SHEILA GAY SIMMONS                           )
                                             )
                       Debtors.              )


                   MEMORANDUM TO FIRST AMENDED SCHEDULES

       COME(S) NOW, Debtors by and through the Debtors undersigned Counsel and states as
follows:

         1.) Debtors hereby amend their Summary of Assets and Liabilities and Certain Statistical
             Information to reflect the correct amount of their Expenses:

          Original Schedule J (5)                       Amended Schedule J (5)
          $10,787.67                                    $10,055.39

         2.) Debtors hereby amend their Schedule J to correct the following Expenses:

          Original Schedule J                             Amended Schedule J
          4 – Mortgage = $3,008.56                        4 – Mortgage = $3,115.28
          7 – Food and Housekeeping = $850.00             7 – Food and Housekeeping = $750.00
          14 – Charitable contributions = $1,200.00       14 – Charitable contributions = $600.00
          15b – Health Insurance = $669.00                15b – Health Insurance = $530.00
          23b – Monthly Expenses = $10,787.67             23b – Monthly Expenses = $10,055.39
          23c – Monthly Net Income = $686.74              23c – Monthly Net Income = $45.54

                                             Respectfully Submitted,

                                             ALBIN LAW

                                              /s/ Seth A. Albin
                                             SETH A. ALBIN (#46483)
                                             Attorney for Debtors
                                             7710 Carondelet Avenue, Suite 405
                                             St. Louis, Missouri 63105
                                             (314) 721-8844 Telephone
                                             (314) 240-5888 Facsimile
                                             salbin@albinlawstl.com
                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true copy of the above was served via electronic filing in
the CM/ECF system of the United States Bankruptcy Court for the Eastern District of Missouri
upon the following parties on the 17th of November 2020:

 Office of the US Trustee                         Charles W Riske
 111 S. Tenth St., Ste. 6.353                     215 Chesterfield Business Parkway
 St. Louis, MO 63102                              Chesterfield, MO 63005


                                                            /s/ Pamela Mueller
 Fill in this information to identify your case:

 Debtor 1                   Mark Alan Simmons
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Sheila Gay Simmons
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MISSOURI

 Case number           20-44439
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             470,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             294,394.93

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             764,394.93

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             569,185.58

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          2,845,062.29


                                                                                                                                     Your total liabilities $             3,414,247.87


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              10,100.93

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              10,055.39

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
 Debtor 1      Mark Alan Simmons
 Debtor 2      Sheila Gay Simmons                                                         Case number (if known) 20-44439
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1                 Mark Alan Simmons                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                 Sheila Gay Simmons                                                                          A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MISSOURI                                               MM / DD / YYYY

Case number           20-44439
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             3,115.28

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             150.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             109.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             400.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
Debtor 1     Mark Alan Simmons
Debtor 2     Sheila Gay Simmons                                                                        Case number (if known)      20-44439

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 273.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 123.95
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 344.00
      6d. Other. Specify: Security System                                                    6d. $                                                  35.95
7.    Food and housekeeping supplies                                                           7. $                                                750.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                 220.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 220.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                 600.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  620.00
      15b. Health insurance                                                                15b. $                                                  530.00
      15c. Vehicle insurance                                                               15c. $                                                  144.00
      15d. Other insurance. Specify: Umbrella Insurance                                    15d. $                                                   12.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Tax                                                         16. $                                                 123.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  978.26
      17b. Car payments for Vehicle 2                                                      17b. $                                                  753.95
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    MO Sales Tax                                                        21. +$                                                253.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      10,055.39
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      10,055.39
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              10,100.93
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             10,055.39

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  45.54

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
 Fill in this information to identify your case:

 Debtor 1                    Mark Alan Simmons
                             First Name                     Middle Name             Last Name

 Debtor 2                    Sheila Gay Simmons
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number              20-44439
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Mark Alan Simmons                                                     X   /s/ Sheila Gay Simmons
              Mark Alan Simmons                                                         Sheila Gay Simmons
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       November 17, 2020                                              Date    November 17, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
